UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4382


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ED LEE CARLTON, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   G. Ross Anderson, Jr., Senior
District Judge. (7:13-cr-00182-GRA-1)


Submitted:   December 18, 2014            Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.      William N. Nettles, United
States Attorney, Andrew B. Moorman, Sr., Assistant United States
Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ed    Lee     Carlton,   Jr.,    appeals       his    forty-eight-month

sentence imposed after he pled guilty without a plea agreement

to one count of use of a communication device to facilitate a

felony, under 21 U.S.C. § 843(b) (2012).                      Carlton asserts that

the     district      court’s      explanation      for         his    sentence       was

insufficient and that the district court procedurally erred when

it imposed his sentence without providing specific reasons for

rejecting his argument for a probationary sentence.                         Finding no

error, we affirm.

              After United States v. Booker, 543 U.S. 220 (2005),

this court reviews a sentence for reasonableness, using an abuse

of discretion standard of review.                 Gall v. United States, 552
U.S. 38, 51 (2007).            The first step in this review requires the

court to ensure that the district court committed no significant

procedural error.            United States v. Evans, 526 F.3d 155, 161

(4th    Cir.       2008).       Procedural      errors       include     “failing     to

calculate      (or    improperly       calculating)       the      Guidelines    range,

treating the Guidelines as mandatory, failing to consider the

[18    U.S.C.]     § 3553(a)     [(2012)]      factors,      selecting      a   sentence

based    on    clearly      erroneous    facts,    or     failing      to   adequately

explain    the     chosen     sentence—including        an    explanation       for   any

deviation from the Guidelines range.”               Gall, 552 U.S. at 51.



                                           2
              If,     and    only        if,    this        court    finds       the     sentence

procedurally reasonable can the court consider the substantive

reasonableness         of    the    sentence          imposed.            United       States       v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).                                The court presumes

that a sentence within the Guidelines range is reasonable.                                       See

United States v. Gomez-Jimenez, 750 F.3d 370, 383 (4th Cir.),

cert. denied, 135 S. Ct. 384 (2014).                         We conclude that Carlton’s

forty-eight-month sentence is reasonable.

              In    evaluating       a     district         court’s       explanation          of   a

selected sentence, this court has held that, although a district

court    must       consider      the     statutory          factors       and    explain       its

sentence, it need not explicitly reference § 3553(a) or discuss

every single factor on the record.                           United States v. Rivera-

Santana,      668 F.3d 95,    105       (4th    Cir.        2012).        However,       the

district      court    still       “must       make    an    individualized            assessment

based    on     the    facts       presented[,]”             and    apply     the       “relevant

§ 3553(a)      factors       to    the    specific          circumstances         of    the    case

before   it.”         Carter, 564 F.3d       at    328     (quotation         marks    and

emphasis omitted).

              The     court       must     also       “state        in     open        court    the

particular      reasons       supporting         its       chosen     sentence”         and    “set

forth enough to satisfy” this court that it has “considered the

parties’ arguments and has a reasoned basis for exercising [its]

own   legal        decisionmaking         authority.”               Id.    (quotation          marks

                                                 3
omitted).     In       other      words,    the    reasons      articulated       by    the

district court for a given sentence need not be “couched in the

precise language of § 3553(a)” as long as the reasons “can be

matched to a factor appropriate for consideration under that

statute and [are] clearly tied to [the defendant’s] particular

situation.”       United States v. Moulden, 478 F.3d 652, 658 (4th

Cir. 2007).

            “By    drawing        arguments       from   §    3553    for   a   sentence

different     than          the     one     ultimately          imposed,        [Carlton]

sufficiently alert[ed] the district court of its responsibility

to   render       an   individualized            explanation         addressing    those

arguments, and thus preserve[d] [his] claim.”                         United States v.

Lynn, 592 F.3d 572, 578 (4th Cir. 2010).                      Accordingly, we review

the district court’s explanation for Carlton’s sentence under

the abuse of discretion standard.                 See id. at 576.

            Prior      to    imposing      Carlton’s      sentence,      the     district

court stated that it considered the Guidelines and the § 3553(a)

factors, specifically             mentioning      that   it    considered       Carlton’s

criminal history and offense level, the seriousness of Carlton’s

offense, and the need to impose just punishment for his crime.

And although the district court found that Carlton admitted his

conduct and entered a timely guilty plea, it believed a forty-

eight-month       sentence        was     necessary      to    deter     Carlton       from

criminal    conduct      and      protect    the    public      from    such    conduct.

                                             4
Having expressly indicated that it considered the Guidelines and

the § 3553(a) factors, the district court undertook a sufficient

analysis in sentencing Carlton.

           Although the district court did not explicitly address

counsel’s request for a probationary sentence, it is apparent

that the district court listened to counsel’s arguments, but

found that a Guidelines sentence was appropriate.                 We conclude

that the district court did not commit “significant procedural

error” in failing to more thoroughly explain Carlton’s sentence.

See Lynn, 592 F.3d at 575.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because    the   facts    and   legal

contentions     are   adequately   presented   in   the   materials      before

this court and argument would not aid the decisional process.

                                                                     AFFIRMED




                                     5